DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,178,439 B2 in view of U.S. Patent Publication No. 2021/0084389 A1 to Young et al. (“Young”) in view of U.S. Patent Publication No. 2017/0034578 A1 to Patel et al. (“Patel”), U.S. Patent Publication No. 2016/0205158 A1 to Lo et al. (“Lo”) and further in view of U.S. Patent Publication No. 2017/00197191 A1 to Neumeier et al. (“Neumeier”). Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting claims are in a ‘439 patent by the same inventive entity.
The ‘439 patent claims did not disclose transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device (emphasis added).
However, Young and Patel disclose transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device (emphasis added) (see below prior art rejection for details).
The ‘439 patent, Young and Patel are analogous art because they are from the same field of endeavor with respect to overlapping (common) media content.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Patel and Young into the method by patent ‘439.  The suggestion/motivation would have been to provide for displaying an edited second media asset wherein a proportion of frames of a portion are removed from second media asset to create edited media asset (Patel: [0007]). 
The ‘439 patent claims did not disclose wherein the differing temporal segments of the second video data relate to premium content corresponding to the first video data and wherein the premium content is a premium version of same game that is contained in the common temporal video content.
However, Young, Patel and Lo disclose wherein the differing temporal segments of the second video data relate to premium content corresponding to the first video data and wherein the premium content is a premium version of same game that is contained in the common temporal video content (see below prior art rejection for details).
The ‘439 patent, Young, Patel and Lo are analogous art because they are from the same field of endeavor with respect to overlapping (common) media content.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Young, Patel and Lo into the method by the ‘439 patent.  The suggestion/motivation would have been to provide an aggregated session description data in which each of the session transports media data are related to common media content and provides means for extracting some of media data (Lo: [0007]).
Furthermore, where claims in the instant application are broader than the claims of the ‘439 patent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of the ‘439 patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 ("Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before") (see table below.)
Instant application 17494263
Patent 11178439
Claims 51, 61 (claim 51 exemplary). 
A method for optimizing bandwidth for subscriber transmission, the method comprising:
transmitting first video data to a subscriber device;
determining whether the first video data and second video data contain common temporal (timestamp) video content exceeding a video commonality threshold (exceeds predefined overlap threshold); and
in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold; 
determining the temporal segments of the second video data differing from the first video data;
retrieving, from a data structure, identifiers of the second video data; and
transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device.

Claims 52, 62. (claim 52 exemplary)
 The method of claim 51, further comprising: determining a timestamp of the common temporal video content;
determining a timestamp of the differing temporal segment; and matching timestamp of the differing temporal segments with the timestamp of the common temporal video content.

Claims 53, 63. (claim 53 exemplary)
The method of claim 52, wherein transmitting the differing temporal segments of the second video data is performed during the matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content.

Claim 54, 64. (claim 54 exemplary)
The method of claim 52, wherein the matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content comprises matching identical timestamps.

Claim 55, 65. (claim 55 exemplary) 
The method of claim 52, wherein the matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content comprises matching timestamps that are within a predefined tolerance threshold (predefined overlap threshold).

Claim 58, 68. (claim 58 exemplary)
The method of claim 51, wherein determining whether the first video data and a second video data contain common temporal video content exceeding a video commonality threshold comprises: retrieving first metadata of the first video data and second metadata of the second video data, wherein the first and second metadata comprise temporal metadata; and determining whether the temporal metadata of the first metadata matches the temporal metadata of the second metadata.

Claim 60, 70. (claim 60 exemplary)  
The method of claim 51, wherein, in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold, further comprises: transmitting a multi-cast Internet protocol port to the subscriber device, wherein the Internet protocol port corresponds to the second video data.

Claim 1. A method for optimizing bandwidth for data transmission, the method comprising:
receiving a first content and a second content for transmission to one or more subscriber devices on a first channel and a second channel respectively;
determining whether the first content and the second content contain at least one common segment, wherein,
the determining comprises:
a determination whether the first video feed from the first content and a second video feed from the second content each comprise a plurality of video frames; and
for each video frame of the first video feed:
a determination whether a first RGB matrix of the frame of the first video feed matches a second RGR matrix of a corresponding frame of the second video feed; and
in response to determining that the first content and the second content contain at least one common segment:
updating metadata schema to indicate there is at least one common segment in the first content and the second content;
generating a transport stream during multiplexing of the first channel and of the second channel based on the updated metadata schema, wherein the transport stream, for a time duration based on the at least one common segment, comprises a first audio feed of the first content and the first video feed of the first content to be provided on the second channel; and
transmitting, the transport stream to the one or more subscriber devices.


Claim 4. The method of claim 3, wherein the first content and second content comprise time-based data; and wherein the determining whether the first checksum calculation matches the second checksum calculation comprises:
determining, at each corresponding timestamp for the first content and the second content, whether the first checksum calculation matches the second checksum calculation; and
determining whether the number of matching checksum calculations exceed a predefined overlap threshold.

Claim 6. The method of claim 1, wherein, in response to the determination that the first content and the second content contain at least one common segment, further comprises:
updating a program map table comprising one or more program identifiers and one or more service identifiers of a plurality of programs comprising the first content and the second content; and
transmitting an entitlement management message to the one or more subscriber devices, wherein the entitlement management message comprises information from the updated program map table.

Claim 16. The system of claim 9, wherein the control circuitry is further configured, when in response to the determination that the first content and the second content contain at least one common segment, to: transmit a multi-cast Internet protocol port to the subscriber device, wherein the Internet protocol port corresponds
to the second video data.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-55, 58-59, 61-65 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0084389 A1 to Young et al. (“Young”) in view of U.S. Patent Publication No. 2017/0034578 A1 to Patel et al. (“Patel”).  
As to claim 51, Young discloses a method for optimizing bandwidth for subscriber transmission (Young: fig 1-14), the method comprising:
transmitting first video data to a subscriber device (Young: fig 1-10, [177-182]: … method for transmitting a stream of video content from source node to destination node (subscriber device) … [0181]);
determining whether the first video data and second video data contain common temporal video content exceeding a video commonality threshold (Young: fig 1-14, [0065-182]: fig 1-10 … video transitions detected and/or determined in an number of ways … may calculate histograms stream=(h(0), h(1) … h(n)) for every chroma, luma, color channel … may calculate a sum of absolute differences (SAD) calculated between histogram vectors of pair adjacent frames … the more similar frames are, the closer value is to zero … may compare this value to a threshold or moving average of SAD of histograms from previous frames (exceeding a video commonality threshold) … abrupt transitions between frames A and B may be basis for temporal fingerprints calculated  (see with [0181-182] - determining whether the first video data and second video data contain common temporal video content exceeding a video commonality threshold) [0070-73]  fig 11-14 … stream is scanned for visual transitions of significance … creates temporal video fingerprints that indicate scene changes … metadata is associated with the temporal fingerprints and the metadata index … timestamp associated with each visual transition can be used to determine delay at one or more destination nodes where the delay is used to synchronize items of the metadata associated with specific frames (determining whether …) at source node(s) with items of metadata associated with the same specific frames (… contain common temporal video content …) at one or more destination nodes (determining whether the first video data (at first destination node) and second video data (at second destination node)))  [0181] … video content is scanned for transitions between consecutive frames such that each transition indicates significant visual transition relative to other frames, for example a scene change  … the association of identified metadata to the same one or more specific frames (… contain common temporal video content …) is modified based on significant visual transitions … modification synchronizes metadata associated with specific frames at sources with metadata associated with same specific frames (… contain common temporal video content …) at destination nodes [0182]); and
in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold (Young: fig 1-14, [0065-182]: comparison engine may compare temporal fingerprints from first broadcast system with temporal fingerprints generated by transition detection engine and when the same transitions are detected (see with [0070-73;181-182] - in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold), the difference between the timestamp of the two temporal fingerprints are determined [0093] … identify locations within audio and/or video data based on temporal fingerprints generated by second broadcast system (see with [0070-73;181-182] - in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold) [0059]   … the second broadcast system may receive audio and/o video data … and receive temporal fingerprints from first broadcast system … may generate temporal fingerprints in same manner … compare the two sets of temporal fingerprints to synchronize and determine locations associated with or to insert metadata (see with [0070-73;181-182] - in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold) [0082]); 
determining the temporal segments of the second video data differing from the first video data (Young: fig 1-14, [0065-182]: … identify locations within video and/or audio based on temporal fingerprints generated … the comparison of the temporal fingerprints e.g. based on time offset and/or number of frames before or after any number of abrupt transitions within video audio content [0095] … first broadcast system may configure to inform to associate  video with a particular metadata timestamp … second broadcast system may replace video, e.g. commercial associated with the particular video metadata timestamp with a different video, e.g. different commercial  (the temporal segments of the second video data differing from the first video data) … audio or video metadata index generated using metadata fingerprints respectively (determining the temporal segments of the second video data differing from the first video data) [0096]);
retrieving, from a data structure, identifiers of the second video data (Young: fig 1-14, [0065-182]: media fingerprint datastore includes any structure and/or structures suitable for storing data entries or records … storing temporal fingerprints [0092] … packet engine may package timestamp and/or network identifier together …audio and/or video identifier, metadata, timestamp, the broadcast network  associated with the generating of initial fingerprints (a data structure, identifiers of the second video data) [0090] … when the same transitions detected, the difference between the timestamp of the two temporal fingerprints determined  (see with [0090] - retrieving, from a data structure, identifiers of the second video data) … this difference may be a time offset  that can be used to synchronize audio and/or video for consistent and precise insertions of metadata between two independent broadcast feeds which, for example, can be useful [0093]).
Young did not explicitly disclose transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device (emphasis added).
Specifically, Young disclose transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data to the subscriber device synchronized to the subscriber device (emphasis added) (Young: fig 1-14, [0065-182]: identify locations within video and/or audio based on temporal fingerprints generated … the comparison of the temporal fingerprints e.g. based on time offset and/or number of frames before or after any number of abrupt transitions within video audio content [0095] … first broadcast system may configure to inform to associate  video with a particular metadata timestamp … second broadcast system may replace video, e.g. commercial associated with the particular video metadata timestamp with a different video, e.g. different commercial  … audio or video metadata index generated using metadata fingerprints respectively (transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data to the subscriber device) [0096] … media fingerprint datastore includes any structure and/or structures suitable for storing data entries or records … storing temporal fingerprints [0092] … packet engine may package timestamp and/or network identifier together …audio and/or video identifier, metadata, timestamp, the broadcast network  associated with the generating of initial fingerprints [0090] … when the same transitions detected, the difference between the timestamp of the two temporal fingerprints determined  … this difference may be a time offset  that can be used to synchronize audio and/or video for consistent and precise insertions of metadata between two independent broadcast feeds which, for example, can be useful (see with [0092;95-96] - synchronized to the subscriber device) [0093]).
Nonetheless, Young did not explicitly disclose transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device (emphasis added).
Patel discloses transmitting, to the subscriber device, the differing temporal segments of the second video data, using the retrieved identifiers of the second video data, to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device (emphasis added) (Patel: fig 1-7, [0016-66; 103-120]: fig 6-7 … media guidance application compares second media asset to first media asset to determine whether portion (temporal segment) of second media asset matches content from first media asset … for example, media guidance application may use control circuitry 304 to identify a portion of second media asset for comparison (using the retrieved identifiers of the second video data) … media guidance application may access database [106]  … may edit second media asset to remove portion in response to determining that portion of second media matches content from first media asset … automatically remove all frames corresponding to portion from second media asset to create edited second media asset  … wherein a proportion of frames are removed from second media asset (… to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device) [107] … generate for display first edited media asset 522 or second media asset 542 (see with [107] - transmitting, to the subscriber device, the differing temporal segments of the second video data … to enable the subscriber device to play the second video data without requiring re-transmission of the common temporal video content to the subscriber device) [108]).
Young and Patel are analogous art because they are from the same field of endeavor with respect to overlapping (common) media content.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Patel into the method by Young.  The suggestion/motivation would have been to provide for displaying an edited second media asset wherein a proportion of frames of a portion are removed from second media asset to create edited media asset (Patel: [0007]). 
As to claim 52, see similar rejection to claim 51 where the method is taught by the method.
As to claim 52, Young and Patel further disclose determining a timestamp of the common temporal video content; determining a timestamp of the differing temporal segment; and matching timestamp of the differing temporal segments with the timestamp of the common temporal video content (Young: fig 1-14, [0065-182]: fig 3 … when the same transitions are detected (determining a timestamp of the common temporal video content), the difference between the timestamp of the two temporal fingerprints may be determined, referred to as time offset,(determining a timestamp of the differing temporal segment) may be used to synchronize audio and/or video for consistent and precise insertion of metadata (matching timestamp of the differing temporal segments with the timestamp of the common temporal video content) [0093]).
For motivation, see rejection of claim 1.
As to claim 53, see similar rejection to claims 51-52.
As to claim 53, Young and Patel further disclose wherein transmitting the differing temporal segments of the second video data is performed during the matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content (Young: fig 1-14, [0065-182]: fig 3 … when the same transitions are detected, the difference between the timestamp of the two temporal fingerprints may be determined (matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content), referred to as time offset, may be used to synchronize (transmitting …) audio and/or video for consistent and precise insertion of metadata ( …the differing temporal segments of the second video data is performed during the matching) [0093] … timing engine generates a timestamp associated with audio or video transition detected when receives request for current time and provide (transmitting) current time … packet engine may package timestamp and/or network identifier together identifying the broadcast network … generating the initial temporal fingerprint [0090]).
For motivation, see rejection of claim 1.
As to claim 54, see similar rejection to claims 51-53.
As to claim 54, Young and Patel further disclose wherein the matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content comprises matching identical timestamps (Young: fig 1-14, [0065-182]: comparison engine may compare temporal fingerprints from first broadcast system with temporal fingerprints generated by transition detection engine and when the same (identical) transitions are detected (see with [0070-73;181-182] - matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content comprises matching identical timestamps), the difference between the timestamp of the two temporal fingerprints are determined [0093]).
For motivation, see rejection of claim 1.
As to claim 55, see similar rejection to claims 51-54.
As to claim 55, Young and Patel further disclose wherein the matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content comprises matching timestamps that are within a predefined tolerance threshold (Young: fig 1-14, [0065-182]: comparison engine may compare temporal fingerprints from first broadcast system with temporal fingerprints generated by transition detection engine and when the same transitions are detected, the difference between the timestamp of the two temporal fingerprints are determined  (see with [0070-73;181-182] - matching of timestamp of the differing temporal segments with the timestamp of the common temporal video content) [0093] … identify locations within audio and/or video data based on temporal fingerprints generated by second broadcast system (see with [0070-73;181-182] - comprises matching timestamps that are within a predefined tolerance threshold) [0059]   … the second broadcast system may receive audio and/o video data … and receive temporal fingerprints from first broadcast system … may generate temporal fingerprints in same manner … compare the two sets of temporal fingerprints to synchronize and determine locations associated with or to insert metadata (see with [0070-73;181-182] - comprises matching timestamps that are within a predefined tolerance threshold) [0082]).
For motivation, see rejection of claim 1.
As to claim 58, see similar rejection to claims 51-55.
As to claim 59, Young and Patel disclose wherein the temporal metadata comprises at least one of scene duration, scene timestamps, advertisement timestamps, musical interlude timestamps, end credit timestamps, opening credit timestamps, timestamps for non-native language dialogue, or timestamps for events within the video data  (Patel: fig 1-7, [0016-66; 103-120]: metadata corresponding to portion of media asset, for example, identifying characteristics of portion such as actors, scenes, genres, etc [0008] … overlapping content may correspond to distinct portions of media assets, for example, corresponding to title, intro, credit sequence, video clip/recap, commercial or advertisement and/or correspond to another frame or scene in media asset [0025] …for example, a frame in movie may be any image and/or sound at a specific point (timestamp) in a movie (see with [0008;25] - temporal metadata comprises at least one of scene duration, scene timestamps, advertisement timestamps, opening credit timestamps, or timestamps for events within the video data)  [0026]).  
For motivation, see rejection of claim 1.
As to claims 61-65 and 68-69, see similar rejection to claims 51-55 and 58-59, respectively, where the system is taught by the method
Claims 56-57 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0084389 A1 to Young et al. (“Young”) in view of U.S. Patent Publication No. 2017/0034578 A1 to Patel et al. (“Patel”) and further in view of U.S. Patent Publication No. 2016/0205158 A1 to Lo et al. (“Lo”).
As to claim 56, Young and Patel disclose the method of claim 51.
For motivation, see rejection of claim 1.
Young did not explicitly disclose wherein the differing temporal segments of the second video data relate to premium content corresponding to the first video data.
Lo disclose wherein the differing temporal segments of the second video data relate to premium content corresponding to the first video data (Lo: fig 1-15, [0011-64]: representations may be separated into adaptation sets with various subsets of representations including respective common sets of characteristic such as codec, profile and level, resolution, number of views file format for segments [0046] … different representations of multimedia content at various bitrates and/or with various characteristics, such as pixel resolutions, frame rates, conformance to various profiles or levels of profiles for various coding standards, representations having one or more multiple views e.g. two-dimensional or three-dimensional (see with [0029-32] - differing temporal segments of the second video data relate to premium content corresponding to the first video data) … different representations may correspond to different coding characteristics [0029] … may contain a sequence of one or more periods defined by a period element in the MPD (media presentation description) including a start attribute and availableStartTime attribute for each period [0030] … each period may contain one or more representations for the same media content that may be one of a number of alternative encoded versions of audio or video data, differ by encoding types e.g. by bitrate, resolution and/or codec … term representation may refer to section of encoded audio or video corresponding to a particular period of multimedia content encoded in particular way [0031] … representations of a particular period may be assigned to a group indicated by an attribute in MPD indicative of adaptation set of representations generally alternatives to each other in that a client device can dynamically and seamlessly switch between these representations … such that any of the representations may be selected for decoding … for corresponding period, the media content within one period represented by either one representation from group 0 or non-zero group [0032] …  ).
Young, Patel and Lo are analogous art because they are from the same field of endeavor with respect to overlapping (common) media content.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lo into the method by Young and Patel.  The suggestion/motivation would have been to provide an aggregated session description data in which each of the session transports media data are related to common media content and provides means for extracting some of media data (Lo: [0007]).
As to claim 57, Young, Patel and Lo disclose wherein the premium content is a premium version of same game that is contained in the common temporal video content (Patel: fig 1-7, [0016-66; 103-120]: fig 6-7 … media guidance data may include viewer data, for example, current and/or historical user activity information … e.g. subscription data identifies sources or services given e.g. whether user subscribes to premium channels, added premium level of services (such as premium version of game), increased internet speed (premium)… media guidance processes viewer data with subscription data using model to generate value or score indicating likelihood whether given user will terminate access to particular service or source and based on score, may generate promotions and advertisements enticing user to keep particular service or source indicated by score (see with [0029;35;56;72; 78] gaming machine, games, Game of Thrones - premium content is a premium version of same game that is contained in the common temporal video content)  [0064; 89]).
For motivation, see rejection of claim 56.
As to claims 66-67, see similar rejection to claims 56-57, respectively, where the system is taught by the method.
Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0084389 A1 to Young et al. (“Young”) in view of U.S. Patent Publication No. 2017/0034578 A1 to Patel et al. (“Patel”) and further in view of U.S. Patent Publication No. 2017/00197191 A1 to Neumeier et al. (“Neumeier”).
As to claim 60, Young and Patel disclose the method of claim 51.
For motivation, see rejection of claim 1.
Young did not explicitly disclose wherein, in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold, further comprises: transmitting a multi-cast Internet protocol port to the subscriber device, wherein the Internet protocol port corresponds to the second video data.
Neumeier discloses wherein, in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold (Neumeier: fig 1-16, [0010-143]: for example, video matching may identify media content stream including unscheduled media segment (second video data) … use samples and generate cues from samples … video matching matches cues against cue for known media content (first video data) [0117] … algorithms for finding potential matches or candidates to match against [0118]  … given a large number of video segments, system is able to identify in real time what segment a given video input is taken from and time offset and segment and offset together are location  … video location is assumed correct if confidence is high enough (see with [0117-118] - in response to the determination that the first video data and the second video data contain common temporal video content exceeding the video commonality threshold) [0120]), 
further comprises: transmitting a multi-cast Internet protocol port to the subscriber device, wherein the Internet protocol port corresponds to the second video data (Neumeier: fig 1-16, [0010-143]: … information identifying content being viewed at a particular moment in time used … identification information can be used to trigger targeted content, such as advertisements [0048] … interactive content incorporated into audio-video content consisting of broadcast stream referred to as channel or network feed  … incorporated by use of triggers containing information about available content as well as where interactive content (corresponds to the second video data)  found e.g. memory address, network address and/or website address … could be displayed on device to viewer to prompt viewer to perform some action or choose amongst multiple options (transmitting a multi-cast Internet protocol port to the subscriber device, wherein the Internet protocol port corresponds to the second video data) [0046]).
Young, Patel and Neumeier are analogous art because they are from the same field of endeavor with respect to video matching.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Neumeier into the method by Young and Patel.  The suggestion/motivation would have been to provide timeline events to generate identification information for common video segment(s)  for video matching for unknown and possibly common video segments (Neumeier: [0034]).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1] US 11178439 – parent patent
2] US 20210185374 – parent PGPub
3] US 20210281902 – Pichaimurthy
The system and methods described aid content delivery by providing requested content using a hybrid delivery of unicast and multicast content. A content delivery system receives, from user equipment, a request for content and identifies multicast sources for the content. The content delivery system determines a recent multicast source from the multicast sources, the recent multicast source having begun more recently relative to the other sources. The content delivery system transmits, to the user equipment, an identity of the recent multicast source and provides a beginning portion of the content to the user equipment via a unicast stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455